

116 SRES 591 ATS: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2020, which include bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanics, and Native Hawaiians or other Pacific Islanders. 
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 591IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Cardin (for himself, Mr. Scott of South Carolina, Mr. Booker, Mr. Rubio, Mr. Menendez, Mr. Boozman, Ms. Harris, Mrs. Capito, Ms. Cortez Masto, Mr. Sullivan, Ms. Hirono, Mr. Cramer, Mr. Wyden, Mr. Van Hollen, Mr. Brown, Mr. Markey, Mr. Lankford, and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONPromoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2020, which include bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanics, and Native Hawaiians or other Pacific Islanders. Whereas the origin of National Minority Health Month is National Negro Health Week, established in 1915 by Dr. Booker T. Washington;Whereas the theme for National Minority Health Month in 2020 is Active and Healthy;Whereas the Department of Health and Human Services has set goals and strategies to enhance and protect the health and well-being of the people of the United States;Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States, concludes that, between 2003 and 2006, the combined cost of health inequalities and premature death in the United States was $1,240,000,000,000;Whereas African American women were as likely to have been diagnosed with breast cancer as non-Hispanic White women, but African American women were about 40 percent more likely to die from breast cancer than non-Hispanic White women between 2012 and 2016;Whereas African American women lose their lives to cervical cancer at more than twice the rate of non-Hispanic White women;Whereas African American men are 60 percent more likely to die from a stroke than non-Hispanic White men;Whereas Hispanics have higher rates of end-stage renal disease caused by diabetes, and are 40 percent more likely to die of diabetes, than non-Hispanic Whites;Whereas the HIV diagnosis rate among Hispanic men is more than 3 times the HIV diagnosis rate among non-Hispanic White men;Whereas the HIV diagnosis rate among Hispanic women is 4 times the HIV diagnosis rate among non-Hispanic White women;Whereas, in 2018, although African Americans represented only 13 percent of the population of the United States, African Americans accounted for 42 percent of new HIV diagnoses;Whereas, in 2018, African American youth accounted for an estimated 51 percent, and Hispanic youth accounted for an estimated 27 percent, of all new HIV diagnoses among youth in the United States;Whereas, in 2016, Native Hawaiians and Pacific Islanders were 1.6 times more likely to be diagnosed with HIV than non-Hispanic Whites;Whereas, in 2018, Native Hawaiians and Pacific Islanders were 2.5 times more likely to be diagnosed with diabetes than non-Hispanic Whites;Whereas Native Hawaiians and Pacific Islanders are 30 percent more likely to be diagnosed with cancer than non-Hispanic Whites;Whereas, although the prevalence of obesity is high among all population groups in the United States, 48 percent of American Indian and Alaska Natives, 51 percent of Native Hawaiian and Pacific Islanders, 48 percent of African Americans, 45 percent of Hispanics, 37 percent of non-Hispanic Whites, and 12 percent of Asian Americans more than 18 years old were obese (not including overweight);Whereas, in 2015, Asian Americans were 1.7 times more likely than non-Hispanic Whites to contract Hepatitis A;Whereas, among all ethnic groups in 2015, Asian Americans and Pacific Islanders had the highest incidence of Hepatitis A;Whereas Asian Americans accounted for 30 percent of chronic Hepatitis B cases, and non-Hispanic Whites accounted for 13.5 percent of chronic Hepatitis B cases;Whereas of the children diagnosed with perinatal HIV in 2017, 64 percent were African American, 14 percent were Hispanic, and 12 percent were non-Hispanic White;Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as 4 of the 10 leading causes of death among American Indians and Alaska Natives;Whereas American Indians and Alaska Natives die from diabetes, alcoholism, unintentional injuries, homicide, and suicide at higher rates than other people in the United States;Whereas American Indians and Alaska Natives have a life expectancy that is 5.5 years shorter than the life expectancy of the overall population of the United States;Whereas African American women die from childbirth or pregnancy-related causes at a rate that is 2 to 3 times higher than the rate for non-Hispanic White women;Whereas African American infants are 3.8 times more likely to die due to complications related to low birth weight than non-Hispanic White infants;Whereas American Indian and Alaska Native infants are twice as likely as non-Hispanic White infants to die from sudden infant death syndrome;Whereas American Indian and Alaska Natives have an infant mortality rate approximately twice as high as that of non-Hispanic Whites;Whereas American Indian and Alaska Native infants are 2.7 times more likely to die from accidental deaths before their first birthday than non-Hispanic White infants;Whereas sickle cell disease affects approximately 100,000 people in the United States, occurring in approximately 1 out of every 365 African American births and 1 out of every 16,300 Hispanic births;Whereas 10.9 percent of Native Hawaiian and Pacific Islanders, 6.3 percent of Asian Americans, 8.8 percent of Hispanics, 8.7 percent of African Americans, and 14 percent of American Indians and Alaska Natives received mental health treatment or counseling in the past year, compared to 18.6 percent of non-Hispanic Whites;Whereas preliminary evidence suggests that certain groups, such as African Americans, Hispanics, and American Indians and Alaska Natives are more likely than non-Hispanic Whites to develop severe COVID–19-related illnesses and life-threatening symptoms; Whereas significant differences in social determinants of health can lead to poor health outcomes and declines in life expectancy; andWhereas community-based health care initiatives, such as prevention-focused programs, present a unique opportunity to use innovative approaches to improve public health and health care practices across the United States and to reduce disparities among racial and ethnic minority populations: Now, therefore, be itThat the Senate supports the goals and ideals of National Minority Health Month in April 2020, which include bringing attention to the health disparities faced by minority populations in the United States, such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanics, and Native Hawaiians or other Pacific Islanders.